— In a proceeding to invalidate a petition designating Thomas Pastore as a candidate in the Democratic Party primary election to be held on September 12, 1991, for the nomination of that party as its candidate for the public office of Member of the New York City Council for the 49th Councilmanic District, the appeal is from a judgment of the Supreme Court, Richmond County (Leone, J.), dated August 27, 1991, which, after a hearing, granted the application.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the proceeding is dismissed, and the Board of Elections of the City of New York is directed to restore the name of Thomas Pastore to the appropriate ballot.
While the record does indicate that “politically prominent” Republicans aided the appellant in connection with his designating petition by picking up blank petition sheets from the printer, recruiting registered Democrats to circulate some of the petition sheets, and reviewing and copying the completed petition before it was filed, those actions were not sufficient to *230demonstrate that the petition was permeated with fraud. Harwood, J. P., Lawrence, Eiber and Balletta, JJ., concur.